UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7776



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GARY DEAN BOONE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-97-733)


Submitted:   February 9, 2001             Decided:   March 13, 2001


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Dean Boone, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina; Thomas
Ernest Booth, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Dean Boone appeals the district court’s order denying his

motion for a new trial based upon newly discovered evidence filed

under Rule 33 of the Federal Rules of Criminal Procedure.    We have

reviewed the record and the district court’s order and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See United States v. Boone, No. CR-97-733 (D.S.C.

Nov. 29, 2000). We deny Boone’s motions for appointment of counsel

and for copies of a transcript and court filings at Government ex-

pense.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2